DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The examiner is very grateful for applicant’s attorney, Sonal Agarwal’s, time in conducting the November 3, 2022 interview and wishes to sincerely thank Attorney Agarwal therefor.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 31, 2022, September 19, 2022, and November 3, 2022 are being considered by the examiner.

Response to Amendment
Applicant’s amendment filed November 21, 2022 has been entered. Claims 1-34 remain pending in the application.

Response to Arguments
Applicant’s arguments with respect to claims 1-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 6, 12, 16, 21, 27 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, 10-11, 13-15, 17-20, 22-23, 26, 28-29, 31-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,250,033 to De Souter in view of US Pre-Grant Publication 2016/0092535 to Kuchibhotla.






With regard to independent claim 1,
	De Souter teaches a system comprising: 
	a memory having computer-readable instructions thereon; and 
	a processor of a server executing the computer-readable instructions (De Souter: col. 2, ll. 62-65 – instructions executed by a computer. See fig. 1 server 108.) to:
	 	define a first policy to capture snapshots and/or transactional logs from a source database on a first cluster of a plurality of clusters (De Souter: col. 11, ll. 9-21 – changes captured as snapshots in replicated changes captured from a first cluster. See fig. 1 - production volume 100 is the “first cluster”. Examiner notes the alternative limitation being recited here. See also fig. 4 replication condition being applied is a “policy”.);
 		define a second policy for the source database to replicate at least some of the snapshots and/or transactional logs from the first cluster to a second cluster of the plurality of clusters (De Souter: col. 14, ll. 46-60 – additional replication conditions applied following application of a preceding replication condition, i.e. “second policy”. See fig. 4 – application of replication condition, as well as col. 11, ll. 9-21 – changes captured as snapshots in replicated changes to a cluster. See fig. 1 - replication volume 104 is a “second cluster”. Examiner notes that save volume 112 would also read upon a “second cluster of the plurality of clusters”.); 
		capture one or more snapshots and/or one or more transactional logs from the source database in accordance with the first policy (De Souter: col. 11, ll. 9-21 – changes captured as snapshots in replicated changes captured from a first cluster. See fig. 1 - production volume 100 is the “first cluster”. Examiner notes the alternative limitation being recited here. See also fig. 4 replication condition being applied is a “policy”.); and 
		replicate one or more snapshots and/or one or more transactional logs that are identified in a second policy to the second cluster. (De Souter: col. 14, ll. 46-60 – additional replication conditions applied following application of a preceding replication condition, i.e. “second policy”. See fig. 4 – application of replication condition, as well as col. 11, ll. 9-21 – changes captured as snapshots in replicated changes to a cluster. See fig. 1 - replication volume 104 is a “second cluster”. Examiner notes that save volume 112 would also read upon a “second cluster of the plurality of clusters”.)
	De Souter does not fully and explicitly teach wherein to define the second policy, the processor receives a user selection of which of the snapshots and/or transactional logs to replicate from the first cluster to the second cluster;
	replicate the one or snapshots and/or one or more transactions logs that are identified in the second policy.
	Kuchibhotla teaches a system wherein to define a second policy, a processor receives a user selection of which of snapshots and/or transactional logs to replicate from a first cluster to a second cluster (Kuchibhotla: Fig. 7 user inputs 706a includes a policy based parameter of user selection of the data source, as described at ¶0081. See ¶0083 – clones are snapshots performed on source database system. See also ¶0148 user data cloning requests. Examiner notes that fig. 11 depicts the process of snapshot replication.); and
	replicate the one or snapshots and/or one or more transactions logs that are identified in the second policy. (Kuchibhotla: fig. 4 and ¶0068 – creating a clone stores copies of data, i.e. “replicate”. See also ¶0083 – copy of data from its source. See also above citations directed to second policy.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the user-specified replication policy of Kuchibhotla into the clustering replication system of De Souter by programming the instructions of De Souter (De Souter: col. 2, ll. 62-65) to specify a replication policy based upon user selection, as taught by Kuchibhotla. Both systems are directed to replication (De Souter: col. 14, ll. 46-60; Kuchibhotla: abstract) and related clustering. (De Souter: fig. 1, col. 11, ll. 9-21; Kuchibhotla: ¶0082) An advantage obtained through specify a replication policy based upon user selection would have been desirable to implement in the clustering replication system of De Souter. In particular, the motivation to combine the De Souter and Kuchibhotla references would have been to improve the management of replicated data. (Kuchibhotla: ¶0006)

With regard to dependent claim 2, which depends upon independent claim 1,
	De Souter and Kuchibhotla teach the system of claim 1, wherein the first cluster and the second cluster are part of a same datacenter. (De Souter: Fig. 1 is a computer system, i.e. same datacenter. See above citations directed to first cluster and second cluster.)


With regard to dependent claim 5, which depends upon independent claim 1,
	De Souter and Kuchibhotla teach the system of claim 1, wherein to define the second policy, the processor further executes computer-readable instructions to: 
	receive a first user selection of the second cluster (Kuchibhotla: Fig. 7 user inputs 706a includes a policy based parameter of user selection of the data source, as described at ¶0081. See ¶0083 – clones are snapshots performed on source database system. See also ¶0148 user data cloning requests. Examiner notes that fig. 11 depicts the process of snapshot replication and that user selection of the source also causes the associated second (target) cluster to be “selected” for replication.);
	receive a second user selection of a data access management policy to define a duration for which the one or more snapshots and/or one or more transactional logs being replicated to the second cluster are to be retained on the second cluster (Kuchibhotla: ¶0099 – “threshold amount of time” is applied to data replicated before subsequent refreshing actions take place. See ¶0124 – additional backups created when determined to be stale. See also above citations directed to user selection and policy definition.); and 
	apply the data access management policy to the second cluster. (Kuchibhotla: ¶0099 – “threshold amount of time” is applied to data replicated before subsequent refreshing actions take place. See ¶0124 – additional backups created when determined to be stale. See also: fig. 4 and ¶0068 – creating a clone stores copies of data, i.e. “replicate”, ¶0083 – copy of data from its source, as well as above citations directed to user selection and policy definition.)

With regard to dependent claim 7, which depends upon independent claim 1,
	De Souter and Kuchibhotla teach the system of claim 1, wherein the processor further executes computer-readable instructions to sanitize one or more snapshots before replication to the second cluster. (Kuchibhotla: ¶¶0091-0092 – user input setting to determine information subset or masked as part of transformation, masking data in creating clone, where sanitization is based upon “those who are not normally permitted to view the sensitive data”, i.e. policy. See ¶0062 sanitization of production data. See also ¶0078 – receive masking transformation for data replication, as well as above citations directed to snapshots.)

With regard to dependent claim 8, which depends upon dependent claim 7,
	De Souter and Kuchibhotla teach the system of claim 7, wherein to sanitize the one or more snapshots, the processor further executes computer-readable instructions to: 
	create a clone of the one or more snapshots (Kuchibhotla: ¶0089 – snapshots used as a source for cloning.); 
	apply a masking script to the clone (Kuchibhotla: ¶0091 – masking data in creating clone, where sanitization is based upon “those who are not normally permitted to view the sensitive data”, i.e. policy. See ¶0062 sanitization of production data. See also ¶0078 – receive masking transformation for data replication, as well as above citations directed to snapshots.); 
	capture one or more sanitized snapshots from the clone (Kuchibhotla: ¶0094 – secure dump 1603 of fig. 16, i.e. snapshot, may be sanitized.); and 
	delete the clone upon capture of the one or more sanitized snapshots. (Kuchibhotla: ¶0095 – cleaning up, i.e. deletion, of aged out data. See ¶0069 – delete clones based upon policy. See also ¶0102- delete operation accompanying refreshing data)

With regard to dependent claim 10, which depends upon independent claim 1,
	De Souter and Kuchibhotla teach the system of claim 1, wherein the processor further executes computer-readable instructions to define a third policy for the source database to additionally replicate the one or more snapshots and/or one or more transactional logs from the first cluster to a third cluster of the plurality of clusters, wherein the second policy is different from the third policy. (Kuchibhotla: ¶0144 – policy for deletion of revisions logged may change based upon a threshold being exceeded. After the threshold is exceeded, all revisions would be deleted, where the previous policy would be to retain the revision. Examiner further notes the alternative limitations being recited here. See also above citations directed to clusters.)







With regard to dependent claim 11, which depends upon independent claim 1,
	De Souter and Kuchibhotla teach the system of claim 1, wherein to replicate the one or more snapshots to the second cluster, the processor further executes computer-readable instructions to:
	create a metadata entry on the first cluster for a replicated snapshot for each of the one or more snapshots (De Souter: col. 10, l. 65 – col. 11, l. 7 – “metadata stored” with entries created for accesses to data including reads and writes. See col. 11, ll. 9-21 – changes captured as snapshots in replicated changes to a cluster. See fig. 1 - replication volume 104 is a second cluster.); 
	send the one or more snapshots to the second cluster (De Souter: col. 14, ll. 46-60 – additional replication conditions applied following application of a preceding replication condition, i.e. “second policy”. See fig. 4 – application of replication condition, as well as col. 11, ll. 9-21 – changes captured as snapshots in replicated changes to a cluster. See fig. 1 - replication volume 104 is a “second cluster”. Examiner notes that save volume 112 would also read upon a “second cluster of the plurality of clusters”.); and 
	update the metadata entry upon receiving an indication from the second cluster that the one or more snapshots are successfully replicated to the second cluster. (De Souter: col. 11, l. 62 – col. 12, l. 7: upon validity determination in fig. 2’s decision block 204 based upon previous allocation, system copies original data to a save volume and performs a write at block 206. Examiner notes that col. 10, l. 65 – col. 11, l. 7 – makes clear that metadata is being generated to reflect when writes are being performed. See also above citations directed to second cluster.)
With regard to dependent claim 13, which depends upon independent claim 1,
	De Souter and Kuchibhotla teach the system of claim 1, wherein each of the plurality of clusters comprises an agent that performs operations on a respective one of the plurality of clusters on which the agent is located under control of the server. (De Souter: fig. 4 – application of replication condition, as well as col. 11, ll. 9-21 – changes captured as snapshots in replicated changes to a cluster. See also above citations directed to clusters. Examiner notes that “changes to a filesystem server” are operations and examiner notes that the agent is being interpreted as consisting of hardware, software or a combination of the two.)

	Claims 14 and 22 are each similar in scope to claim 1 and are each being rejected under a similar rationale.

	Claims 15 and 26 are each similar in scope to claim 5 and are each being rejected under a similar rationale.

	Claims 17 and 18 are similar in scope to claims 7 and 8 respectively and are each rejected under a similar respective rationale.

	Claims 18 and 31 are each similar in scope to claim 10 and are each being rejected under a similar rationale.

	Claims 20 and 34 are each similar in scope to claim 13 and are each being rejected under a similar rationale.

	Claim 23 is similar in scope to claim 2 and is being rejected under a similar rationale.

	Claim 32 is similar in scope to claim 11 and is being rejected under a similar rationale.

Claims 3-4 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over De Souter in view of Kuchibhotla, in further view of US Pre-Grant Publication 2017/0235758 to Gopalapura Venkatesh.

With regard to dependent claim 3, which depends upon independent claim 1,
	De Souter and Kuchibhotla teach the system of claim 1.
	De Souter and Kuchibhotla do not fully and explicitly teach wherein the first cluster and the second cluster are part of different datacenters.  
	Gopalapura Venkatesh teaches a system wherein a first cluster and a second cluster are part of different datacenters. (Gopalapura Venkatesh: ¶0218 – first cluster at one location and cluster two at a remote site. See also claim 15 – “remote sites are in the second cluster”.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the first and second cluster at different datacenters of Gopalapura Venkatesh into the clustering replication system of De Souter by programming the instructions of De Souter (De Souter: col. 2, ll. 62-65) to accommodate clusters that are part of different datacenters, as taught by Gopalapura Venkatesh. Both systems are directed to replication (De Souter: col. 14, ll. 46-60; Gopalapura Venkatesh: abstract) and related clustering. (De Souter: fig. 1, col. 11, ll. 9-21; Gopalapura Venkatesh: ¶0218, claim 15) An advantage obtained through use of clusters that are part of different datacenters would have been desirable to implement in the clustering replication system of De Souter. In particular, the motivation to combine the De Souter and Gopalapura Venkatesh references would have been to provide system performance in accordance with a specified constraints. (Gopalapura Venkatesh: ¶0218)

With regard to dependent claim 4, which depends upon independent claim 1,
	De Souter and Kuchibhotla teach the system of claim 1.
	De Souter and Kuchibhotla do not fully and explicitly teach wherein the first cluster is part of an on-premise environment and the second cluster is part of a cloud environment.  
	Gopalapura Venkatesh teaches a system wherein a first cluster is part of an on-premise environment and a second cluster is part of a cloud environment. (De Souter: ¶0009 – cloud environment for replication sites. See ¶0218 – first cluster at one location and cluster two at a remote site. See also claim 15 – “remote sites are in the second cluster”.)
	Examiner notes that the statement of motivation to combine the De Souter and Gopalapura Venkatesh references set forth above in support of the grounds of rejection of dependent claim 3 are likewise applicable to the instant claim.

	Claims 24 and 25 are similar in scope to claims 3 and 4 respectively and are each rejected under a similar respective rationale.

Claims 9 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over De Souter in view of Kuchibhotla, in further view of US Pre-Grant Publication 2021/0200643 to Luo.

With regard to dependent claim 9, which depends upon independent claim 1,
	De Souter and Kuchibhotla teach the system of claim 1.
	De Souter and Kuchibhotla do not fully and explicitly teach wherein the first policy comprises a Service Level Agreement defining a protection level for protecting the source database and a protection schedule for defining a frequency of capturing the snapshots and/or transactional logs.  
	Luo teaches a system wherein a first policy comprises a Service Level Agreement defining a protection level for protecting a source database and a protection schedule for defining a frequency of capturing snapshots and/or transactional logs. (Luo: ¶0057 – snapshot capture frequency defined as part of backup schedule. See ¶0075 – backup performed according to requirements of SLA. Examiner notes the alternative limitation being recited here.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the SLA-based snapshotting frequency of Luo into the clustering replication system of De Souter by programming the instructions of De Souter (De Souter: col. 2, ll. 62-65) to retain snapshots at a frequency sufficient to satisfy a SLA, as taught by Luo. Both systems are directed to replication (De Souter: col. 14, ll. 46-60; Luo: abstract) and related clustering. (De Souter: fig. 1, col. 11, ll. 9-21; Luo: ¶0075) An advantage obtained through retaining snapshots at a frequency sufficient to satisfy a SLA would have been desirable to implement in the clustering replication system of De Souter. In particular, the motivation to combine the De Souter and Luo references would have been to address needs relating to reliable data backup and storage as well as fast data recovery in cases of failure. (Luo: ¶0003)

	Claim 30 is similar in scope to claim 9 and is being rejected under a similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157         

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157